The opinion of the court was delivered by
Sergeant, J.
The act of 16th of June 1836, relating to the jurisdiction and powers of courts, makes no change in the jurisdiction of the supreme court, so far as respects its superintendance over the proceedings of inferior courts. It expressly gives the court power to hear and determine all and all manner of pleas, plaints and causes which shall be brought or removed there from any other court of the commonwealth, by virtue of any writ or process issued from it, or any judge thereof, for that purpose in the manner now practised and alloioed, to examine and correct all and all manner of errors of the justices, magistrates and courts of this commonwealth, in the process, proceedings, judgments and decrees, as well in criminal as in civil pleas and proceedings; and, thereupon, to reverse, modify, or affirm such judgments, &c., as the law doth or shall direct ; and generally to minister justice to all persons, in all matters whatsoever, as fully and amply to all intents and purposes as the said court has heretofore had power to do. The previous power of the supreme court, under the act of 1722, is carefully traced by Gibson, C. J., in delivering the opinion of the court in The Commonwealth v. Beamont, 4 Rawle 366, where the provisions of that act are recited at length, and the practice under it stated, showing that it exercised a general superintending jurisdiction over the proceedings of inferior tribunals, whether proceeding by the course of the common law, or where they are summary or not before a court of record. In that case it was held that the judgment of the court of common pleas, quashing an inquisition in the case of lunacy, was reversible by the court, notwithstanding the subject of persons non compotes mentis is, by the constitution, *431committed concurrently to the supreme court, and to the court of common pleas. On the same principles, in Haggerty’s case, this court determined that the proceedings of the court of common pleas, on a petition for leave to prove a contract for the sale of land by a decedent, may be removed to this court and examined into, on a certiorari.
If this be so in civil proceedings, there is still stronger reason why the proceedings by an inferior tribunal, for a contempt of court, should be subject to the revisory power of this court, to see that they have not overstepped their jurisdiction, and exercised this summary power in a case not warranted by the laws. For this is always ranked as a criminal proceeding, and the general common law rule is, that a certiorari lies from the king’s bench to remove all criminal proceedings of an inferior court, unless there be a special exemption, or unless where, after conviction, the party is put to his writ of error. 2 Hawk. P. C. 406, 408. The object of the removal is not to inquire into the merits of the case, but to ascertain whether the court had jurisdiction, and exercised it according to law.
We are, therefore, of opinion that this court possesses a superintending jurisdiction. Whether this revisory power is properly exercisable by a writ of error was not made a question in this case by the defendants in error. If it had been, I should have thought a certiorari the appropriate mode of bringing the matter before this court. This, however, does not affect the merits of the case, but merely the form of removal, and was, therefore, probably not deemed material.
The second and most material question is, whether the county commissioners were officers within the meaning of the act of 16th of June 1836, restricting the powers of the several courts of this commonwealth to issue attachments and to inflict summary punishments for contempts of court, (among other things,) to the disobedience or neglect by officers, parties, jurors or witnesses, of or to the lawful process of the court. If they were, then the court had jurisdiction to inquire and determine whether they had been guilty of disobedience to their process, for the selecting and drawing of. jurors, and had a right to inflict punishment for contempt, if, on such hearing, they convicted them of the fact; and, in relation to this, there is no appeal to this court, but it must rest with the sound discretion of the court itself. This question turns on the consruction of the act of 16th of June 1836, and, in our opinion, the county commissioners were clearly officers within the meaning of the act, as much so, in relation to the execution of the process of the court, as the sheriff or coroner to whom a writ is directed. These and other officers are the limbs and members without which the court could not discharge its functions, and their disobedience or neglect of its legal orders would arrest the course of justice, and produce infinite inconvenience to the community. They are chosen by the *432people to executethis duty among others—they undertake to perform it by accepting the office, and become' thereby public officers, as such amenable like other officers to the court for the punctual discharge of their duty. Besides the indispensable necessity which every court is under to cause immediate obedience by the officers connected with it to its lawful process,.there is a peculiar incongruity in contending, that the officers who refuse or neglect to draw juries should be punished by indictment, which can only be tried by jury. I fully concur in the principles and reasons stated by the court below, and am of opinion that they had power to punish the defendants by attachment for contempt, if they adjudged them guilty of neglect or disobedience to their process ordering them to select and draw jurors aceording to law.
The third objection regards the manner of proceeding, which, it is alleged, was irregular, because there were no interrogatories administered to the defendants after the attachment issued. Interrogatories are often required and generally used, but it seems not always. The law on this head is thus laid down in 4 Black. Com. 285, and seems supported by other books. “ If the contempt be of such a nature, that, when the fact is once acknowledged, the court can receive no farther information by interrogatories than it is already possessed of, (as in the case of a rescue,) the defendant may be admitted to make.such simple acknowledgment and receive his judgment without answering to any interrogatories.” And in Rex v. Horsley, 5 T. R. 362) the prosecutor waived putting interrogatories to the defendant brought up on attachment for a rescue, and she acknowledging the facts, the court passed judgment on her. Here the defendants came in and put in their answers and defence on oath, stating all the facts and circumstances on which they relied, and also exhibited evidence, and, on a full hearing of these, the court adjudged them in contempt. They had all the benefit, therefore, which they would have had on interrogatories, and desired no more. The court then ought to proceed unless the prosecutor required interrogatories to be administered. This he did not do, probably believing no new circumstances would be elicited by them.
Judgment affirmed.